DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 12/31/2020.
	Claims 2-54, 61-63 have been canceled.
Applicant's election with traverse of group 1, claims 1-2 and JAK3 activating mutation, presence and PDL1 in the reply filed on 5/31/2018 is acknowledged.  
Claim 1 and 55 have been amended.
The arguments with respect to the advisory action are noted, but are moot in view of the filing of the RCE.
Priority
The instant application was filed 11/28/2016 is a national stage entry of PCT/US15/32823, international filing date: 05/28/2015 and claims priority from provisional application 62003698, filed 05/28/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e),  120, 121, 365(c), or 386(c)  as follows:  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62003698 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 has been amended to recite, “wherein macrophages in the lung cancer microenvironment  an activating Janus kinase 3 (JAK3) mutation.”  Review and searching of provisional application did not reveal search for examining JAK3 kinase activating mutations in macrophages in the lung environment and lung cancer cells.  Further the provisional  teaches, “In some embodiments, the term “activating JAK 
Further claim 55 by its dependence on claim 1 requires the recited genes are present in Macrophages and cancer samples.  However, the teachings of page 132 of the provisional application limit the teachings of mutations in germline and tumor to only JAK3 V722I. 
Response to Arguments
The response traverses the priority issue asserting the provisional application teaches activating mutations in JAK3 on page 132 of the provisional application in germline and tumor samples.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to activating mutations in JAK3 as the specification teaches, ““In some embodiments, the term “activating JAK mutations” also encompass biological alterations that result in increased JAK activity. Such biological alterations include, but are not limited to, downregulating or otherwise decreasing or suppressing inhibitors of JAKs, upregulating or otherwise increasing or promoting cytokine signaling through JAKs, and upregulating or otherwise increasing or V722I are in both germline and tumor.  The specification does not provide support for the other mutations being assayed in macrophages and indicates the JAK3S61C in the N terminal FERM was only present in the tumor.
Claim Objections
Claim 55 objected to because of the following informalities:  Claim 1 has been amended to be limited to a single mutation.  Applicant argues the claims are limited to a single mutation.  However, claim 55 recites mutations and a combination thereof.  Thus this appears to be a typographical error and a combination thereof should be deleted.  Appropriate correction is required.
Response to Arguments
This is a new ground of objection  necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 55-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
macrophages in the lung cancer microenvironment and lung cancer cells comprise an activating Janus kinase 3 (JAK3) mutation.”  The response asserts, “Support for the amendments to claims 1, 59, and 60 can be found throughout the specification and claims as filed, especially at page 27, lines 1-12; page 138, lines 4-13; page 142, lines 21-30; page 143, lines 2-14 and 28-29.” The cited portion of page 27 provides antecedent basis for the cancers amended into claim 59, but does not provide any evidence applicant had a detected of mutations in macrophages in a lung environment. 
The specification teaches, “[0043] In some embodiments, the term "activating JAK mutations" also encompass biological alterations that result in increased JAK activity. Such biological alterations include, but are not limited to, downregulating or otherwise decreasing or suppressing inhibitors of JAKs, upregulating or otherwise increasing or promoting cytokine signaling through JAKs, and upregulating or otherwise increasing or promoting JAK activity directly or through a direct binding partner in a complex with the JAK. For example, increasing cytokine stimulation (e.g., IL-6 or GM-CSF) or reducing suppressors of JAK signaling, such as SOCS or PIAS.”
Further claim 55 by its dependence on claim 1 requires the recited genes are present in Macrophages and cancer samples.  However, the teachings of page 132 of the provisional application limit the teachings of mutations in germline and tumor to only JAK3 V722I. 
Further the cited portion of page 138 teaches mutations were detected in lung cancer tumors.  This does not provide support for the detection of an activating mutation in JAK3 in macrophages in a lung environment. 


    PNG
    media_image1.png
    323
    619
    media_image1.png
    Greyscale

This does not provide support for detection of activating JAK3 mutations in macrophages in a lung environment. 
 The cited portion of Page 143 lines 2-14 discusses PD-L1 was increased in macrophages of cases with JAK3 V722I.    This does not provide support for detection of activating JAK3 mutations in macrophages in a lung environment. 
Further lines 28-29, teaches monocytes/macrophages expressing JAK3 V722I. have increased levels of PD-L1.  .    This does not provide support for the detection of activating JAK3 mutations in macrophages in a lung environment. 
 Review and searching of application did not reveal search for examining activating mutations of JAK3 kinase in macrophages in the lung environment or down regulating or otherwise decreasing or suppressing inhibitors of JAKs, upregulating or otherwise increasing or promoting cytokine signaling through JAKs, and upregulating or otherwise increasing or promoting JAK activity directly or through a direct binding partner in a complex with the JAK. For example, increasing cytokine stimulation (e.g., IL-6 or GM-CSF) or reducing suppressors of JAK signaling, such as SOCS or PIAS.” (0043 PGPUB, specification page 16). The cited portions of the specification do not provide support for detection of the claimed mutations of claim 55 in macrophages in the lung cancer microenvironment and lung cancer cells.  

With regards to claim 60, the specification provides antecedent basis for cancer recited in claim 60.  However the specification does not demonstrate all the recited cancers have  activating mutations in JAK3 that are present in macrophages in the lung cancer microenvironment.  further the specification does not demonstrate applicant examined down regulating or otherwise decreasing or suppressing inhibitors of JAKs, upregulating or otherwise increasing or promoting cytokine signaling through JAKs, and upregulating or otherwise increasing or promoting JAK activity directly or through a direct binding partner in a complex with the JAK. For example, increasing cytokine stimulation (e.g., IL-6 or GM-CSF) or reducing suppressors of JAK signaling, such as SOCS or PIAS in macrophages. (0043 PGPUB, specification page 16).
Response to Arguments
	The response traverses the priority issue asserting the provisional application teaches activating mutations in JAK3 in example 2 in germline and tumor V722I are in both germline and tumor.  The specification does not provide support for the other mutations being assayed in macrophages and indicates the JAK3S61C in the N terminal FERM was only present in the tumor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 56-60 are rejected under 35 U.S.C. 103 as being patentable Ribas (New England  Journal of Medicine (2012) volume 366, pages 2517-2519),  Tomalin (New England  Journal of Medicine (2012) volume 366, pages 2443-2454),  Abraham (Cancer Biology & Therapy (2011) volume 12, pages 1019-1022), Green (Clinical Cancer Research (2012) volume 18, pages 1611-1618), Korman (USPGPUB2009/0055944), Abraham (Cancer Cell Biology (2011) volume 12, pages 1019-1022), Conakry (Current Treatment options in oncology (2013) volume 14, pages 224-236), Derenzini (Expert opinion on investigational Drugs (2013) volume 22, pages 775-785),  Bains (Leukemia (2012) volume 26, pages 2144-2146), The Cancer Genome Atlas Research Network (Nature (2012) 489, pages 519-525 and supplemental materials).
	Thus, the broadest reasonable interpretation of claim 1 is that it requires treating a subject with an immune checkpoint inhibitor wherein the cancer comprises as JAK3 mutation.   The dependency of claim 55 from claim 1 requires the mutations recited in claim 55 as being activating and present in macrophages as the specification does not assay the mutation in the macrophages or as the specification teaches, ““In some embodiments, the term “activating JAK mutations” also encompass biological alterations that result in increased JAK activity. Such biological alterations include, but are not limited to, downregulating or otherwise decreasing or suppressing inhibitors of JAKs, upregulating or otherwise increasing or promoting cytokine signaling through JAKs, and upregulating or otherwise increasing or promoting JAK activity directly or through a direct binding partner in a complex with the JAK. For example, increasing cytokine 
As the art and specification (page 144, top) demonstrates that immune checkpoint inhibitors were known for “turning on” the immune system in cancers.  Further the prior art and specification demonstrates that Jak3 was implicated in the regulation of immune checkpoint molecules including PD-1 and PD-L1 (page 144, 3rd full paragraph). Further, the specification and art demonstrates that JAK3 activating mutations were known to occur in multiple hematopoietic cancers, in addition to Hodgkin’s lymphoma (page144, 3rd full paragraph).  
Ribas (New England Journal of Medicine (2012) volume 366, pages 2517-2519) and Topalian (New England  Journal of Medicine (2012) volume 366, pages 2443-2454) teach that inhibition of immune checkpoint including CTLA-4, PD-1, PD-L2, and PD-L1  were known (Ribas 2517). Ribas teaches that immunotherapy agents targeting immune checkpoint, “have broken the ceiling of durable tumor response rates of 10 to 15% (the highest rate of antitumor activity of the many immunotherapy approaches tested in the clinic for the treatment of cancer during the past 30 years1)” (2581, 1st column).
Ribas teaches, “It is likely that the antitumor immune activation induced by these antibodies is not a random event but instead may be guided by molecular mechanisms related to the histologic features or oncogenic signaling pathways of the tumor or factors induced within the tumor microenvironment. Understanding the tumor selectivity of PD-1 or PD-L1 antagonistic antibodies provides a great opportunity for selection of patients on the basis of tumor markers” (2nd column 25818-top 2519).
nd column).
Korman (USPGPUB2009/0055944) teaches, “0003] PD-L1 expression has been found in several murine and human cancers, including human lung, ovarian and colon carcinoma and various myelomas (Iwai et al. (2002) PNAS 99:12293-7; Ohigashi et al. (2005) Clin Cancer Res 11:2947-53). PD-L1 has been suggested to play a role in tumor immunity by increasing apoptosis of antigen-specific T-cell clones (Dong et al. (2002) Nat Med 8:793-800). It has also been suggested that PD-L1 might be involved in intestinal mucosal inflammation and inhibition of PD-L1 suppresses wasting disease associated with colitis (Kanai et al. (2003) J Immunol 171:4156-63).”
Thus the art of record demonstrates that target of inhibition of immune checkpoints were known and suggests that markers for cancers be examined.  The art does not specifically teach examination of JAK3 activating mutations as such a marker.
However, Abraham (Cancer Biology & Therapy (2011) volume 12, pages 1019-1022) teaches JAK3/Stat3 plays a role in the expression of PD-1 and PD-L1

    PNG
    media_image2.png
    576
    884
    media_image2.png
    Greyscale

	
Green (Clinical Cancer Research (2012) volume 18, pages 1611-1618)(referenced page 144 of spec, 3rd full paragraph)  teaches, “PD-L1 expression via a JAK3-dependent mechanism. We treated the NOR-LCL with a specific JAK3 inhibitor (JAK3 inhibitor VI) and subsequently assessed PD-L1 expression by Western blot. In these assays, chemical inhibition of JAK3 decreased PD-L1 abundance (Fig. 4D), indicating that EBV LMP1 likely augments PD-L1 promoter activity via JAK3.” (page 161, 1st column).  Green teaches, “Furthermore, we found that Epstein–Barr virus (EBV) induces PD-L1 expression via AP-1 and JAK/STAT pathways and EBV þ cHLs with diploid 9p24.1 and the majority of EBV þ post-transplant lymphoproliferative disorders (PTLD) express detectable PD-L1.” (box top of page 1612).  Green further teaches, “The data also provide a likely mechanism for the observed expression of PD-L1 in other malignancies with constitutive AP-1 activity such as anaplastic large cell lymphoma (7, 46, 47) and melanoma (48) and bases for further analyses of the PD-1 pathway in additional EBV-associated tumors (2, 49).” (page 1617, 2nd column top)

Abraham (Cancer Cell Biology (2011) volume 12, pages 1019-1022) teaches , “STAT3 is, indeed, an important mediator of plasticity, as the JAK3/STAT3 pathway promotes the secretion of IL-17 in CTCL cell lines31 and has also been implicated in other immunosuppressive mechanisms.”(page 1020-1021, top).  Abraham continues by teaching, “While the mechanisms of PD-L1 induction in CTCL are currently unknown, they may well involve STAT3-mediated activation of the PD-L1 gene, as we have found in a systemic anaplastic large cell lymphoma expressing ALK kinase.38 Indeed, activated STAT3 is expressed by CTCL cells39 and its expression is the most pronounced at the advanced, tumor stage of MF.40 A recent observation that normal antigen-presenting cells become tolerogenic due to the STAT3-driven PD-L1 expression strongly supports this notion.41”(1021, 1st column)   Abraham suggests that STAT3 which is phosphorylated or activated by JAK3 regulates PD-L1 expression. 
Kanakry (Current Treatment options in oncology (2013) volume 14, pages 224-236) teaches, “EBV-transformed LCLs were shown to have high levels of JAK3-associated STAT proteins (pSTAT3 and pSTAT5) and enhanced LMP-1 increased STAT5 activity. JAK3 inhibition led to decreased PD-L1 expression in EBV transformed
LCLs. PD-L1 is a cosignaling molecule that inhibits the function of activated effector T cells. PD-L1 thus acts to dampen T-cell–mediated immune responses, including antitumor immunity. PD-1 blockade is a promising targeted therapy in hematologic malignancies and has already proven to be effective in the treatment of other solid tumor malignancies. PD-L1 blockade and reactivation of a dampened immune response may be especially relevant for EBV-related tumors” (page 231, bottom, last paragraph).

	Bains (Leukemia (2012) volume 26, pages 2144-2146) teaches activating mutations in T-cell acute lymphocytic leukemia were known (title, table 2).
	The Cancer Genome Atlas Research Network (Nature (2012) 489, pages 519-525 and supplemental materials) teaches mutations in JAK3 were known to occur in squamous cell lung cancers (supplemental data, page 61). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat human lung cancer subjects with activating mutations in JAK3  with immune check point inhibitors. The artisan would be motivated to treat lung cancer  with activating mutations in JAK3, to determine if JAK3 activating mutations are correlated with response to checkpoint inhibitors, as JAK3 is implicated in regulating PD-1/PD-L1 expression.  The artisan would have a reasonable expectation of success as the artisan is merely treating cancers with known mutations in JAK3 with known treatments.  
With regards to claim 56-57, Ribas teaches anti-PD1 antibodies and anti_PDL1 antibodies (2517, 2nd column, bottom)
With regards to claims 59-60, Korman teaches, “0534] Preferred cancers whose growth may be inhibited using the antibodies of the invention include cancers typically 

Response to Arguments
This is a new grounds of rejection.
Claims 1, 55-60 are rejected under 35 U.S.C. 103 as being unpatentable Ribas (New England  Journal of Medicine (2012) volume 366, pages 2517-2519),  Topalian (New England  Journal of Medicine (2012) volume 366, pages 2443-2454),  Abraham (Cancer Biology & Therapy (2011) volume 12, pages 1019-1022), Green (Clinical Cancer Research (2012) volume 18, pages 1611-1618), Korman 
	Thus, the broadest reasonable interpretation of claim 1 is that it requires treating a subject with an immune checkpoint inhibitor wherein the cancer comprises as JAK3 mutation.   The dependency of claim 55 from claim 1 requires the mutations recited in claim 55 as being activating and present in macrophages as the specification does no assay the mutation in the macrophages or as the specification teaches, ““In some embodiments, the term “activating JAK mutations” also encompass biological alterations that result in increased JAK activity. Such biological alterations include, but are not limited to, downregulating or otherwise decreasing or suppressing inhibitors of JAKs, upregulating or otherwise increasing or promoting cytokine signaling through JAKs, and upregulating or otherwise increasing or promoting JAK activity directly or through a direct binding partner in a complex with the JAK. For example, increasing cytokine stimulation (e.g., IL-6 or GM-CSF) or reducing suppressors of JAK signaling, such as SOCS or PIAS.”  (page 14)
As the art and specification (page 144, top) demonstrates that immune checkpoint inhibitors were known for “turning on” the immune system in cancers.  Further the prior art and specification demonstrates that Jak3 was implicated in the regulation of immune checkpoint molecules including PD-1 and PD-L1 (page 144, 3rd rd full paragraph).  
Ribas (New England Journal of Medicine (2012) volume 366, pages 2517-2519) and Topalian (New England  Journal of Medicine (2012) volume 366, pages 2443-2454) teach that inhibition of immune checkpoint including CTLA-4, PD-1, PD-L2, and PD-L1  were known (Ribas 2517). Ribas teaches that immunotherapy agents targeting immune checkpoint, “have broken the ceiling of durable tumor response rates of 10 to 15% (the highest rate of antitumor activity of the many immunotherapy approaches tested in the clinic for the treatment of cancer during the past 30 years1)” (2581, 1st column).
Ribas teaches, “It is likely that the antitumor immune activation induced by these antibodies is not a random event but instead may be guided by molecular mechanisms related to the histologic features or oncogenic signaling pathways of the tumor or factors induced within the tumor microenvironment. Understanding the tumor selectivity of PD-1 or PD-L1 antagonistic antibodies provides a great opportunity for selection of patients on the basis of tumor markers” (2nd column 25818-top 2519).
Topalain teaches, “PD-1 blockade extends the spectrum of clinical activity by immunotherapy beyond immunogenic tumor types, such as melanoma and renal-cell cancer, to treatment-refractory, metastatic non–small-cell lung cancer, a tumor type that is generally not considered to be responsive to immunotherapy.” (page 2450, 2nd column).
Korman (USPGPUB2009/0055944) teaches, “0003] PD-L1 expression has been found in several murine and human cancers, including human lung, ovarian and colon 
Thus the art of record demonstrates that target of inhibition of immune checkpoints were known and suggests that markers for cancers be examined.  The art does not specifically teach examination of JAK3 activating mutations as such a marker.
However, Abraham (Cancer Biology & Therapy (2011) volume 12, pages 1019-1022) teaches JAK3/Stat3 plays a role in the expression of PD-1 and PD-L1

    PNG
    media_image2.png
    576
    884
    media_image2.png
    Greyscale

	
Green (Clinical Cancer Research (2012) volume 18, pages 1611-1618)(referenced page 144 of spec, 3rd full paragraph)  teaches, “PD-L1 expression via a JAK3-dependent mechanism. We treated the NOR-LCL with a specific JAK3 inhibitor st column).  Green teaches, “Furthermore, we found that Epstein–Barr virus (EBV) induces PD-L1 expression via AP-1 and JAK/STAT pathways and EBV þ cHLs with diploid 9p24.1 and the majority of EBV þ post-transplant lymphoproliferative disorders (PTLD) express detectable PD-L1.” (box top of page 1612).  Green further teaches, “The data also provide a likely mechanism for the observed expression of PD-L1 in other malignancies with constitutive AP-1 activity such as anaplastic large cell lymphoma (7, 46, 47) and melanoma (48) and bases for further analyses of the PD-1 pathway in additional EBV-associated tumors (2, 49).” (page 1617, 2nd column top)
Thus Green implicates JAK3 activity in the regulation of PD-L1 expression.
Abraham (Cancer Cell Biology (2011) volume 12, pages 1019-1022) teaches , “STAT3 is, indeed, an important mediator of plasticity, as the JAK3/STAT3 pathway promotes the secretion of IL-17 in CTCL cell lines31 and has also been implicated in other immunosuppressive mechanisms.”(page 1020-1021, top).  Abraham continues by teaching, “While the mechanisms of PD-L1 induction in CTCL are currently unknown, they may well involve STAT3-mediated activation of the PD-L1 gene, as we have found in a systemic anaplastic large cell lymphoma expressing ALK kinase.38 Indeed, activated STAT3 is expressed by CTCL cells39 and its expression is the most pronounced at the advanced, tumor stage of MF.40 A recent observation that normal antigen-presenting cells become tolerogenic due to the STAT3-driven PD-L1 expression st column)   Abraham suggests that STAT3 which is phosphorylated or activated by JAK3 regulates PD-L1 expression. 
Kanakry (Current Treatment options in oncology (2013) volume 14, pages 224-236) teaches, “EBV-transformed LCLs were shown to have high levels of JAK3-associated STAT proteins (pSTAT3 and pSTAT5) and enhanced LMP-1 increased STAT5 activity. JAK3 inhibition led to decreased PD-L1 expression in EBV transformed
LCLs. PD-L1 is a cosignaling molecule that inhibits the function of activated effector T cells. PD-L1 thus acts to dampen T-cell–mediated immune responses, including antitumor immunity. PD-1 blockade is a promising targeted therapy in hematologic malignancies and has already proven to be effective in the treatment of other solid tumor malignancies. PD-L1 blockade and reactivation of a dampened immune response may be especially relevant for EBV-related tumors” (page 231, bottom, last paragraph).
	Bains (Leukemia (2012) volume 26, pages 2144-2146) teaches activating mutations in T-cell acute lymphocytic leukemia were known (title, table 2).
	Endris teaches detection of JAK3 V722I in lung cancer (table 1).
	Bodian teaches detection of JAK3 V722 I in germline (supplemental table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat lung cancer subjects with germline mutations of JAK3 V722I with immune check point inhibitors. The artisan would be motivated to treat tumors with activating mutations in JAK3, to determine if JAK3 activating mutations are correlated with response to checkpoint inhibitors, as JAK3 is implicated in regulating PD-1/PD-L1 expression.  The artisan would have a 
With regards to claim 56-57, Ribas teaches anti-PD1 antibodies and anti_PDL1 antibodies (2517, 2nd column, bottom)
With regards to claims 59-60, Korman teaches, “0534] Preferred cancers whose growth may be inhibited using the antibodies of the invention include cancers typically responsive to immunotherapy. Non-limiting examples of preferred cancers for treatment include melanoma (e.g., metastatic malignant melanoma), renal cancer, prostate cancer, breast cancer, colon cancer and lung cancer. Examples of other cancers that may be treated using the methods of the invention include bone cancer, pancreatic cancer, skin cancer, cancer of the head or neck, cutaneous or intraocular malignant melanoma, uterine cancer, ovarian cancer, rectal cancer, cancer of the anal region, stomach cancer, testicular cancer, uterine cancer, carcinoma of the fallopian tubes, carcinoma of the endometrium, carcinoma of the cervix, carcinoma of the vagina, carcinoma of the vulva, Hodgkin's Disease, non-Hodgkin's lymphoma, cancer of the esophagus, cancer of the small intestine, cancer of the endocrine system, cancer of the thyroid gland, cancer of the parathyroid gland, cancer of the adrenal gland, sarcoma of soft tissue, cancer of the urethra, cancer of the penis, chronic or acute leukemias including acute myeloid leukemia, chronic myeloid leukemia, acute lymphoblastic leukemia, chronic lymphocytic leukemia, solid tumors of childhood, lymphocytic lymphoma, cancer of the bladder, cancer of the kidney or ureter, carcinoma of the renal pelvis, neoplasm of the central nervous system (CNS), primary CNS lymphoma, tumor angiogenesis, spinal axis tumor, brain stem glioma, pituitary adenoma, Kaposi's 
With regards to claim 58, Korman teaches, “0541] PD-L1 blockade may also be combined with standard cancer treatments. PD-L1 blockade may be effectively combined with chemotherapeutic regimes. In these instances, it may be possible to reduce the dose of chemotherapeutic reagent administered (Mokyr, M. et al. (1998) Cancer Research 58: 5301-5304). An example of such a combination is an anti-PD-L1 antibody in combination with decarbazine for the treatment of melanoma. Another example of such a combination is an anti-PD-L1 antibody in combination with interleukin-2 (IL-2) for the treatment of melanoma. The scientific rationale behind the combined use of PD-L1 blockade and chemotherapy is that cell death, that is a consequence of the cytotoxic action of most chemotherapeutic compounds, should result in increased levels of tumor antigen in the antigen presentation pathway. Other combination therapies that may result in synergy with PD-L1 blockade through cell death are radiation, surgery, and hormone deprivation. Each of these protocols creates a source of tumor antigen in the host. Angiogenesis inhibitors may also be combined with PD-L1 blockade. Inhibition of angiogenesis leads to tumor cell death which may feed tumor antigen into host antigen presentation pathways.”
Response to Arguments
This is a new grounds of rejection.
Summary
NO claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Steven Pohnert/Primary Examiner, Art Unit 1634